Given, C. J.
1 Appellant’s counsel say: “The only questions for this court to determine are, is the statute delegating to cities of 7,000 people power to establish superior courts constitutional, and, if so, can said courts be given jurisdiction beyond the territorial limits of the cities which established them, without violating the constitution of Iowa ?” The facts, as shown in the answer, and of which, we are required to take judicial notice, are these: The county of Leo constitutes the First judicial district of Iowa, and, having two places for holding the district court, it is divided into two divisions. The north division includes the City of Ft. Madison, where court is held, and certain townships named, and the south division includes the city of Keokuk, where the district court is also held, and the other townships of the county. A superior court was established in the city of Keokuk under the provision of chapter 113, Laws Sixteenth General Assembly, and has existed ever since, under that law and the amendments thereto. See chapter 6, title 3, Code. The answer shows that the defendant is a resident, in the north division of Lee county, and outside of that part of the county from which jurors are selected to serve in said superior court.
II. Section 1, article 5, of the constitution is as follows: “The judicial power shall be vested in the supreme court, district court, and such other courts, inferior to the supreme court, as the general assembly may, from time to time, establish.” Said law creating superior courts provides that cities containing a certain population “may estab- ’ lish a superior court, as hereinafter provided, which, when established, shall take the place of the police court of such *380city.” Following this are specific provisions-as to how such cities may elect to have a superior court, as to the election and qualification of its judges, the jurisdiction and terms of the court, and the manner of proceedings therein. Appellant insists that it was the people of the city, not the general assembly, that established this court; that said act delegates the power to the people of- the cities to establish this court, while that power is vested solely in the general assembly; and that, therefore, the act is unconstitutional. It is the act of the general assembly that establishes a superior court in this state, and it was not a delegation of the power to establish such a court to leave it to cities to choose, in the manner provided, whether they would have that court or a police court. If the general assembly had simply provided that cities might establish superior courts without providing how they should be constituted, their jurisdiction, and the manner of proceeding therein, there would be force in appellant’s contention. As there was no delegation to the people of the power to establish courts the law-is not in conflict with said section of the constitution. See Lytle v. May, 49 Iowa, 224; Dolby v. Wolf, 14 Iowa, 228.
III. Section 6 of said chapter 143' (section 260, Code) is as follows:
“Sec. 6. Said court shall have jurisdiction concurrent with the district and circuit courts as now and hereafter provided by law, except where said courts respectively have exclusive jurisdiction and except actions for divorce, and of all appeals and writs of error, in civil cases, from justices’ courts within the township or townships in which the city is located, and by consent of parties from justices’ courts in other townships in the county, said appeals and writs of error to be taken in the same time and manner as if the same were taken to the circuit court, and the exclusive original jurisdiction to try and determine all actions civil and criminal for the violation of city ordinances, and all the jurisdiction conferred upon police courts as now and *381heretofore provided by law, and all the jurisdiction co-extensive and concurrent with justices of the peace, in all actions, civil and' criminal, as now are or may be hereafter provided by law, and for the trial of criminal actions shall be opened at such times and under such rules as the court shall prescribe.”
2 3 In Winet v. Berryhill, 55 Iowa, 413, we said in construing this section: “The obvious meaning of the language of the section is that the superior courts shall have concurrent jurisdiction of cases originally brought therein throughout the counties, and of appeals and writs of error from justices’ courts held within the township wherein the cities are situated.” Appellant does not question the correctness of this construction, but insists that as thus construed the section is in violation of section 6, article 1, of the constitution, which provides that “all laws of a general nature shall have a uniform operation; the general assembly shall not grant to any citizen or class of citizens, privileges, or immunities, which upon the same terms shall not'equally belong to all citizens.” “If a law operates upon every person within the relation and circumstances provided for, it is sufficient as to uniformity.” Land Co. v. Soper, 39 Iowa, 112. See, also, notes to said section 6. This law operates upon every person within the relations and circumstances provided for, and therefore has a uniform operation. Appellant also claims that it violates section 9 of said article 1, providing that “the right of trial by jury shall remain inviolate.” The argument is that defendant is compelled to come from a distant part of the county, and to appear in a court presided over by a judge in whose selection he had no voice, and in a court in which he would not be permitted to sit as a juror. There is an inconsistency in subjecting the people of the county to answer in the superior court in the city of Keokuk, while only those in the southern division are required to answer in the district court held in that city; but these arguments *382and this inconsistency are for the legislature, and not for the courts. There is no law guarantying to the defendant that he may only be called to answer in a particular part of his county, or in a court where he has had a voice in the selection of the judge, or in which he might sit as a juror. In Central Iowa R. Co. v. Board of Sup’rs, 67 Iowa, 199, we held that this court is not authorized to pass upon the justice or expediency of the statute, and that it has no authority to-annul an act as unconstitutional unless it is found to be in clear, plain, and! palpable conflict with the constitution.. See, also, notes to said section 1, article 5. Appellant cites. Rockwell v. Raymond (City Ct. Yonkers) 5 N. Y. Supp. 646, and other New York cases, but the statutes under consideration in those cases were so unlike ours that the cases-have but little application. Justices of the peace, though elected by, and holding their courts in, their respective townships, have long since had jurisdiction co-extensive with the county, when not specially restricted. See Code, section 4476. Observing the rule so frequently announced as to what must appear before the court may pronounce a statute unconstitutional, we reach the conclusion that the-statute in question is not in conflict with the constitution in any of he respects contended for. See Burlington Railway Co. v. Dey, 82 Iowa, 312. It follows from this-conclusion that the demurrer to defendant’s answer was properly sustained, and the judgment is therefore aeeirmed. '